Exhibit 10.2

 

U.S. SHIPPING PARTNERS L.P.
LONG-TERM INCENTIVE PLAN

 

SECTION 1.   Purpose of the Plan.

 

The U.S. Shipping Partners L.P. Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of U.S. Shipping Partners L.P., a Delaware
limited partnership (the “Partnership”), by providing to employees, consultants,
and directors of US Shipping General Partner LLC, a Delaware limited liability
company (the “Company”), and its Affiliates who perform services for the
Partnership and its subsidiaries incentive compensation awards for superior
performance that are based on Units.  The Plan is also contemplated to enhance
the ability of the Company and its Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to advancing the
business of the Partnership and its subsidiaries.

 

SECTION 2.   Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option, Restricted Unit, Phantom Unit, Unit Appreciation Right
or Other Unit-Based Award granted under the Plan, and shall include any tandem
DERs granted with respect to a Phantom Unit.

 

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

 

“Board” means the Board of Directors of the Company.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan.

 

“Consultant” means an individual who performs services for the Partnership and
is not an Employee or a Director.

 

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive an amount in cash equal to, and at the same time as, the cash
distributions made by the Partnership with respect to a Unit during the period
such Phantom Unit is outstanding.

 

“Director” means a member of the Board who is not an Employee.

 

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, unless otherwise determined by the Committee or
required by applicable law, the closing sales price of a Unit on the date of
determination (or if there is no trading in the Units on such date, on the next
preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee).  In the event
Units are not publicly-traded at the time a determination of Fair Market Value
is required to be made hereunder, the determination of Fair Market Value shall
be made in good faith by the Committee.

 

“Other-Unit Based Awards” means Awards granted to Participants under Section
6(d).

 

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” means an Award that, upon exercise, entitles the
holder to receive the excess of the Fair Market Value of Unit on the exercise
date over the exercise price established for such Unit Appreciation Right.  Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.

 

SECTION 3.   Administration.

 

The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any

 

2

--------------------------------------------------------------------------------


 

meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Committee in writing, shall be the acts of the Committee. 
Subject to the following and any applicable law, the Committee, in its sole
discretion, may delegate any or all of its powers and duties under the Plan,
including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any.  Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan.  Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or who is a member
of the Board.  Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.  Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons.

 

SECTION 4.   Units.

 

(a)        Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be issued under the Plan is
689,997.  However, there shall not be any limitation on the number of Awards
that may be granted and paid in cash.  If any Award is forfeited or otherwise
terminates or is canceled without the delivery of Units, then the Units covered
by such Award, to the extent of such forfeiture, termination, or cancellation,
shall again be available for issuance under the Plan.

 

(b)        Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing.

 

(c)        Adjustments.  In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable,

 

3

--------------------------------------------------------------------------------


 

adjust any or all of (i) the maximum number and type of Units (or other
securities or property) that may be issued under the Plan, (ii) the number and
type of Units (or other securities or property) subject to outstanding Awards,
and (iii) the grant or exercise price with respect to any Award or, if deemed
appropriate, make provision for a cash payment to the holder in cancellation of
an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number.

 

SECTION 5.   Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

SECTION 6.   Awards.

 

(a)        Options.  The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, the purchase price therefor and
the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

 

(i)         Exercise Price.  The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
and may be equal to or more than its Fair Market Value as of the date of grant.

 

(ii)        Time and Method of Exercise.  The Committee shall determine the
Restricted Period, i.e., the time or times at which an Option may be exercised
in whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals, and the method or methods
by which payment of the exercise price with respect thereto may be made or
deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, other securities or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price.

 

(iii)       Forfeiture.  Except as otherwise provided in the terms of the Option
grant, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
Options shall be forfeited by the Participant unless otherwise provided in a
written agreement between the Participant and the Company or its Affiliates. 
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Options.

 

(b)        Restricted Units and Phantom Units.  The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the duration of
the Restricted Period, the conditions under which the Restricted Units or
Phantom Units may become vested or forfeited, which may include, without
limitation, the

 

4

--------------------------------------------------------------------------------


 

accelerated vesting upon the achievement of specified performance goals, and
such other terms and conditions as the Committee may establish with respect to
such Awards, including whether DERs are granted with respect to the Phantom
Units.

 

(i)         DERs.  To the extent provided by the Committee, in its discretion, a
grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Phantom Unit
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion.

 

(ii)        UDRs.  To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. 
Absent such a restriction on the UDRs in the Award Agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.

 

(iii)       Forfeitures.  Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant, upon termination of a Participant’s
employment with or consulting services to the Company and its Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination
unless otherwise provided in a written agreement between the Participant and the
Company or its Affiliates.  The Committee may, in its discretion, waive in whole
or in part such forfeiture with respect to a Participant’s Restricted Units
and/or Phantom Units.

 

(iv)      Lapse of Restrictions.

 

(A)        Phantom Units.  Unless a different payment time is specified in the
Award Agreement, upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.

 

(B)         Restricted Units.  Upon or as soon as reasonably practical following
the vesting of each Restricted Unit, subject to the provisions of Section 8(b),
the Participant shall be entitled to have the restrictions removed from his Unit
certificate so that the Participant then holds an unrestricted Unit.

 

(c)        Unit Appreciation Rights.  The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant, the
exercise price therefor and the conditions and limitations applicable to the
exercise of the Unit Appreciation Right, including the following

 

5

--------------------------------------------------------------------------------


 

terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

 

(i)         Exercise Price.  The exercise price per Unit Appreciation Right
shall be determined by the Committee at the time the Unit Appreciation Right is
granted and may be equal to or more than its Fair Market Value as of the date of
grant.

 

(ii)        Time of Exercise.  The Committee shall determine the Restricted
Period, i.e., the time or times at which a Unit Appreciation Right may be
exercised in whole or in part, which may include, without limitation,
accelerated vesting upon the achievement of specified performance goals.

 

(iii)       Forfeitures.  Except as otherwise provided in the terms of the Unit
Appreciation Right grant, upon termination of a Participant’s employment with or
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination unless otherwise provided in a
written agreement between the Participant and the Company or its Affiliates. 
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Unit Appreciation Rights.

 

(d)        Other Unit-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Units or factors that may influence
the value of Units, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Units, purchase
rights for Units, Awards with value and payment contingent upon performance of
the Partnership or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to value of securities of or the
performance of specified Affiliates or other business units.  The Committee
shall determine the terms and conditions of such Awards. Units delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(d) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Units,
other Awards, notes, or other property, as the Committee shall determine. Cash
awards, as an element of or supplement to any other Award under the Plan, may
also be granted pursuant to this Section 6(d).

 

(e)        General.

 

(i)         Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate.  Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

 

6

--------------------------------------------------------------------------------


 

(ii)        Limits on Transfer of Awards.

 

(A)          Except as provided in (C) below or as provided in the Award
Agreement, each Option and Unit Appreciation Right shall be exercisable only by
the Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.

 

(B)           Except as provided in (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.

 

(C)           To the extent specifically provided by the Committee with respect
to an Option or Unit Appreciation Right grant, an Option or Unit Appreciation
Right may be transferred by a Participant without consideration to immediate
family members or related family trusts, limited partnerships or similar
entities or on such terms and conditions as the Committee may from time to time
establish.

 

(iii)       Term of Awards.  The term of each Award shall be for such period as
may be determined by the Committee.

 

(iv)      Unit Certificates.  All certificates for Units or other securities of
the Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

(v)       Consideration for Grants.  Awards may be granted for such
consideration, including services, as the Committee determines.

 

(vi)      Delivery of Units or other Securities and Payment by Participant of
Consideration.  Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange.  No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.  Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
other Awards, withholding of Units, cashless broker exercises with simultaneous
sale, or any combination thereof; provided, however, that the combined value, as
determined by the Committee, of all cash and cash equivalents and the Fair
Market Value

 

7

--------------------------------------------------------------------------------


 

of any such Units or other property so tendered to the Company, as of the date
of such tender, is at least equal to the full amount required to be paid to the
Company pursuant to the Plan or the applicable Award Agreement.

 

SECTION 7.   Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)        Amendment and Termination of the Plan.  Subject to applicable stock
exchange requirements and Section 7(b) below, the Board may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, including increasing
the number of Units available for Awards under the Plan, without the consent of
any Person.

 

(b)        Amendments to Awards.  The Committee may waive any conditions or
rights under, amend any terms of, or alter any Award theretofore granted,
provided no change, other than pursuant to Section 7(c), in any Award shall
materially reduce the benefit to Participant without the consent of such
Participant.

 

(c)        Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or such Award.

 

SECTION 8.   General Provisions.

 

(a)        No Rights to Award.  No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants.  The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b)        Tax Withholding.  The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

 

(c)        No Right to Employment or Services.  The grant of an Award shall not
be construed as giving a Participant the right to be retained in the employ of
the Company or any Affiliate, to continue as a Consultant, or to remain on the
Board, as applicable.  Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.

 

8

--------------------------------------------------------------------------------


 

(d)        Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware, without regard to its
conflict of laws principles.

 

(e)        Severability.  If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(f)         Other Laws.  The Committee may refuse to issue or transfer any Units
or other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(g)        Certain Limitations Relating to Accounting Treatment of Awards.  At
any time that Awards are accounted for under Accounting Principles Board Opinion
25 (“APB 25’”), the Committee intends that, with respect to such Awards, the
compensation measurement date for accounting purposes shall occur at the date of
grant or the date performance conditions are met if an Award is fully contingent
on achievement of performance goals, unless the Committee specifically
determines otherwise.  Therefore, other provisions of the Plan notwithstanding,
in order to preserve this fundamental objective of the Plan, if any authority
granted to the Committee hereunder or any provision of the Plan or an Award
Agreement would result, under APB 25, in “variable” accounting or a measurement
date other than the date of grant or the date such performance conditions are
met with respect to such Awards, if the Committee was not specifically aware of
such accounting consequence at the time such Award was granted or provision
otherwise became effective, such authority shall be limited and such provision
shall be automatically modified and reformed to the extent necessary to preserve
the accounting treatment of the award intended by the Committee.  This provision
shall cease to be effective if and at such time that Awards are no longer
accounted for under APB 25.

 

(h)        Right of Setoff.  The Partnership or any Affiliate may, to the extent
permitted by applicable law, deduct from and set off against any amounts the
Partnership or any Affiliate may owe to the Participant from time to time,
including amounts payable in connection with any Award, owed as wages, fringe
benefits, or other compensation owed to the Participant, such amounts as may be
owed by the Participant to the Partnership or any Affiliate, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff.  By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 8(h).

 

9

--------------------------------------------------------------------------------


 

(i)         No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(j)         No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

(k)        Headings.  Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference.  Such headings shall not
be deemed in any way material or relevant to the construction or interpretation
of the Plan or any provision thereof.

 

(l)         Facility Payment.  Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company and its Affiliates shall be relieved of
any further liability for payment of such amounts.

 

(m)       Participation by Affiliates.  In making Awards to Consultants and
Employees employed by an entity other than by the Company, the Committee shall
be acting on behalf of the Affiliate, and to the extent the Partnership has an
obligation to reimburse the Company for compensation paid to Consultants and
Employees for services rendered for the benefit of the Partnership, such
payments or reimbursement payments may be made by the Partnership directly to
the Affiliate, and, if made to the Company, shall be received by the Company as
agent for the Affiliate.

 

(o)        Gender and Number.  Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

SECTION 9.   Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the earlier of the date terminated by the Board or the date Units
are no longer available for issuance under the Plan.  However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.

 

10

--------------------------------------------------------------------------------